Citation Nr: 1402759	
Decision Date: 01/23/14    Archive Date: 01/31/14	

DOCKET NO.  09-43 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In rating decisions of December 1969 and June 1995,VA denied entitlement to service connection for a chronic right knee disability.  Subsequent to those determinations, the Board, in a decision of July 2008, likewise denied entitlement to service connection for a chronic right knee disability.  

In a rating decision of July 2007, the RO denied entitlement to service connection for a chronic right arm disability.  

All of the aforementioned decisions have now become final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Since the time of the Board decision in July 2008, and the decision of the RO in July 2007, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO found such evidence neither new nor material, and the current appeal ensued.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

In correspondence from the Veteran and his accredited representative dated in November 2013, and once again during the course of an Informal Hearing Presentation/Motion for Remand in December 2013, it was requested that the Veteran be afforded a hearing in Connecticut rather than the Central Office hearing previously elected.  To date the Veteran has not been afforded that hearing before a Veterans Law Judge.  Nor has his request for such a hearing been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Inasmuch as the RO schedules travel and video conference Board hearings, a remand of this matter is warranted.

Accordingly, the case is REMANDED to the AMC/RO for the following action:

After clarifying the appellant's desire for either a travel or video conference hearing, the RO should take appropriate action to schedule the Veteran for the appropriate proceeding before a Veterans Law Judge at the VA RO located in Connecticut.  A copy of the letter scheduling the Veteran for that hearing, along with a transcript of the hearing, should be included in the claims folder.  

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



